United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3590
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Nebraska.
Joseph L. Young,                        *
                                        *     [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: October 12, 2007
                                Filed: October 17, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Joseph Young (Young) appeals the 235-month prison sentence the district
     1
court imposed after he pled guilty to conspiring to distribute 50 grams or more of a
mixture or substance containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A) and 846. Young’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the sentence is unreasonable.




         1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       We conclude Young’s advisory Guidelines imprisonment range was correctly
determined by the district court, and his sentence at the bottom of that range is not
unreasonable. See Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing
appellate presumption of reasonableness); United States v. Denton, 434 F.3d 1104,
1113 (8th Cir. 2006) (holding a within-Guidelines sentence is presumptively
reasonable). The district court stated it had considered all of the statutory goals of
sentencing, and it mentioned several specific factors under 18 U.S.C. § 3553(a).
Moreover, nothing in the record indicates the court overlooked a relevant factor, gave
significant weight to an improper factor, or made a clear error of judgment in
imposing the sentence. See United States v. Haack, 403 F.3d 997, 1004 (8th Cir.
2005) (stating the factors used to review a sentence for reasonableness). After
reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues.

      We grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                         -2-